Citation Nr: 9901171	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to April 
1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a denial of 
entitlement to a permanent and total disability rating for 
pension purposes.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal. The veteran further asserts, in 
essence, that he is unemployable because of his psychiatric 
disabilities and that he is therefore entitled to a permanent 
and total disability rating for pension purposes.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to a permanent 
and total disability rating for pension purposes.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the veterans appeal.

2.  The veteran is able to secure and follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is well grounded because it is not implausible when 
viewed in a light most favorable to the veteran.  See 38 
U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required pursuant to 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. at 81; Littke v. Derwinski, 
1 Vet. App. 90, 91 (1990).

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose non-service-
connected disabilities are not the result of the veterans 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran may establish 
entitlement to a total disability pension pursuant to any of 
three analyses.  First, a veteran may demonstrate a permanent 
impairment so severe as to render an average person 
incapable of following a substantially gainful occupation.  
38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.15 (1998).  A 
veteran may also establish entitlement to a permanent and 
total disability pension by showing a permanent impairment 
which precludes substantially gainful employment.  38 
U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.17 (1998).  
Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1998).

Substantially gainful employment does not include 
marginal employment, which is generally defined as earned 
annual income equal to or less than the poverty threshold for 
one person as established by the U. S. Department of 
Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a).  The 
most recently established poverty threshold for one person 
(1997) is $8,183.  See Poverty Threshold, 63 Fed. Reg. 
68827 (1998).  However, marginal employment also may be held 
to exist where employment is in a protected environment 
such as a family business or sheltered workshop. 38 
C.F.R. § 4.16(a).  Therefore, a veteran whose annual income 
exceeds the poverty threshold and whose employment is not in 
a protected environment is engaged in substantially gainful 
employment.

In a letter received by the RO in May 1998, the veteran 
stated that he had returned to work at an hourly pay of $5.15 
for a 40 hour week.  Payment at that rate would provide the 
veteran with a yearly income of $10,712, which is in excess 
of that which constitutes marginal employment.  The veteran 
provided no information suggesting that he may be employed in 
a protected environment.  Therefore, the Board finds that the 
veteran is engaged in substantially gainful employment that 
precludes his entitlement to a permanent and total disability 
rating for pension purposes.  38 C.F.R. §§ 4.16, 4.17.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
